Exhibit 99.1 Highlights of continuing operations for the three months ended June 30, 2013 included: · Gross customer additions of 372,000 including installations by the home services division, up 6% compared to 350,000 in the first quarter of fiscal 2013. The most customers ever signed by the Company in a quarter. · Consumer customer additions were 171,000, up 6% from fiscal 2013. Commercial additions of 193,000 were up 10% from 176,000 added a year earlier. · National Home Services installed base up 37% year over year to 243,000 with gross margin up 53% to $13.0 million. · Including NHS installations, Just Energy exited the quarter at 4,545,000 customers, up 9% from a year earlier. · Overall gross margin of $119.4 million, up 5%. · Base EBITDA of $29.1 million, up 53%. Base Funds from continuing operations was $13.3 million up from $1.1 million in Q1 of fiscal 2013. · Loss per diluted share was $0.28 down, from earnings per diluted share of $2.00 as lower commodity spot prices reduced mark to market on future supply positions. Change in mark to market has little or no impact on realized results because the supply in question has been sold under contract at fixed prices. · Future embedded gross margin of $2.3 billion, up 12% year over year from $2.1 billion. · Payout ratio on Base EBITDA was 106% for the quarter versus 234% for the three months ended June 30, 2012. · First quarter results are consistent with published annual guidance of $220 million in fiscal 2014, Base EBITDA up from the $175.1 realized in fiscal 2013. 1 Message from the Chief Executive Officer Fellow Shareholders, At year end, Just Energy provided guidance of $220 million in Base EBITDA for fiscal 2014 up from $175.1 million in fiscal 2013.To achieve this level of growth, Just Energy would have to benefit from: 1. Continued customer aggregation of more than 1 million annual additions; 2. Continuation of the trend of steady decline in attrition rates with renewals at target levels; 3. Reduction in administrative cost run rate despite the higher number of customers; and, 4. Significantly lower selling and marketing expense as we increasingly utilize lower cost channels to aggregate customers. I am very pleased to say that the trend in all these key factors shows we are on pace to realize the high growth forecast within our guidance for fiscal 2014. Three months ended June 30, ($ millions except per share) F2014 Increase (Decrease) F2013 Sales $ 14 % $ Gross margin 5 % Administrative expenses 6 % Selling and marketing )% Finance costs 38 % Base EBITDA from continuing operations 53 % Base Funds from continuing operations NMF1 Profit for the period ) NMF1 Dividends )% Payout ratio – Base EBITDA % % Future embedded gross margin 12 % Energy customers (RCEs) 8 % Home Services customers (installed units) 37 % Total customers (RCEs and installed units) 9 % 1Not a meaningful figure 2 Growth Customer additions in the first quarter were 372,000, up 6% from fiscal 2013, the highest total in Just Energy’s history. The overall customer base, including National Home Services (“NHS”) installations, grew to 4.5 million, up 9% from a year earlier. New additions were solid in all segments of the business led by 193,000 new commercial customers, up 10% from the 176,000 added in the first quarter of fiscal 2013. Consumer additions totaled 171,000, up 6% from 162,000 added in the prior comparable quarter. NHS saw a 37% year over year growth in total installations growing to 243,000 customers. Customer aggregation April1, Failed to June 30, % increase June 30, % increase Additions Attrition renew (decrease) (decrease) Consumer Energy Gas ) ) (1
